The petition in error was filed in this court on December 13, 1904. By rule 6, appellants are required to file briefs within forty days after the filing of the case made and petition in error. On April 5, 1905, no briefs having been filed by appellant, the appellee filed a motion to dismiss the appeal for failure to file briefs. On April 6, 1905, the appellant filed an application to be permitted to file briefs out of time. We have examined the showing made by the respective parties and are of the opinion that the appeal should be dismissed. There was a part of the time in in which the counsel for plaintiff was sick and could not prepare the briefs for his client, but there was plenty of time which counsel could have employed in that work, and the only reason he assigned for not doing so was the press of business. This court has repeatedly held that press of business is not a sufficient excuse for such failure.
The appeal is hereby dismissed, at the cost of appellant.
Hainer, J., who presided in the court below, not sitting; all the other Justices concurring. *Page 124